Determination of the State Liquor Authority canceling petitioner’s retail liquor store license, unanimously annulled, on the law, and the matter remanded to respondent with a direction to reinstate the license, without costs. The record fails to establish the charge that the licensee permitted another to avail himself of the license within the meaning of section 111 of the Alcoholic Beverage Control Law and the determination herein is not supported by substantial evidence. The attorney’s presence at the licensed premises was an incident of and consistent with legal measures to salvage a secured loan, the making and validity of which is undisputed. Concur — Botein, P. J., Rabin, McNally, Eager and Steuer, JJ.